DETAILED ACTION
Claim Objections
Claim 16 is objected to because of the following informalities:  the apparatus claim currently depends from method claim 18 while it appears it should depend from claim 13 (and will be treated as such for examination purposes).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-5, 8, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the outer wall has “a thickness of about 2 mm or less, about 1.5 mm or less, or about 1 mm or less” rendering the claim indefinite because it is unclear what range of thickness is actually required by the claim. First, it is unclear what range of thickness is allowed by the term “about.” Additionally, the limitation appears to include any thickness that is less than 2mm. However, given the specific enumerated 2, 1.5 and 1 mm thicknesses it is unclear if that is the intended reading of the claim. For examination purposes the claim will be treated as defining a thickness at or less than 2 mm.

Claims 4-5 are indefinite as depending from indefinite claim 3.
Claim 8 recites that the width of the body “is about 2 cm or less, about 1.5 cm or less, or about 1 cm or less” rendering the claim indefinite because it is unclear what range of width is actually required by the claim. First, it is unclear what range of width is allowed by the term “about.” Additionally, the limitation appears to include any width that is less than 2cm. However, given the specific enumerated 2, 1.5 and 1 cm widths it is unclear if that is the intended reading of the claim. For examination purposes the claim will be treated as defining a width at or less than 2 cm.
Claims 19 and 20 are indefinite because it is unclear what range is included by the term “about.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-3, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corsaut, III et al. (US 4,664,348).
Regarding claim 1, Corsaut discloses an insert 10 for a concealed carry holster (to the degree claimed bag 15 can be used as a concealed carry holster), comprising: a body 10 having a substantially rigid construction and including: an outer wall 11 with an outer surface, an inner surface, a top edge 13, a bottom edge (bottom of Figure 1), a front edge (left side of central portion 11 at lead line 16/17), and a rear edge (right side of central portion 11 at lead line 17); a front wall (left portion 14 in Figure 5) extending from the front edge of the outer wall, away from the outer surface of the outer wall; a rear wall (right portion 14 in Figure 15) extending from the rear edge of the outer wall, away from the outer surface of the outer wall, the front wall and the rear wall defining a width of the body, the body configured to be positioned adjacent to an outer extent of a collapsible firearm receptacle 15 of the concealed carry holster and having a shape and a rigidity capable of holding an upper portion of the collapsible firearm receptacle of the concealed carry holster in an open arrangement (see Figure 5). The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Corsaut which is capable of being used in the intended manner, i.e., as an insert/concealed carry holster (see M.P.E.P. 2111).
Regarding claim 2, the outer wall 11 of the insert has a thickness of about 1.5 mm or less (1/16” is about 1.5 mm, col. 2 line 29-34).
Regarding claim 3, the insert 10 is made from polyethylene plastic (col. 2 line 29), wherein plastic on plastic has a static and dynamic coefficients of friction well under 1.0. 
Regarding claim 6, the body 10 has a size that corresponds to a size of at least the top portion of the collapsible firearm receptacle 15 of the concealed carry holster – see Figure 5.

Regarding claims 8 and 9, the body 10 is semi flexible such that it has a variable width depending on the opening size of the bag 15. As such, it can have a width about the same size as a barrel of a handgun or a width that is less than 2 cm as claimed, e.g. as in Figure 1.
Regarding claims 10 and 11, see lip 12 capable of preventing over-insertion of the body 10 into the receptacle 15. 
Regarding claim 12, see engagement features 16 between the body and the receptacle 15.  


Claim(s) 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slinkard (US 2015/0115005).
Regarding claim 18, Slinkard discloses a method for using a concealed carry holster 10, comprising: assembling an insert 37 with at least a top portion of a collapsible firearm receptacle 20/36 of the concealed carry holster, the insert holding the top portion of the collapsible firearm receptacle in an open configuration (see Figure 6 and paragraph [00202]); inserting at least a barrel of the firearm into the collapsible firearm receptacle with the insert in place within at least the top portion of the collapsible firearm receptacle (see Figure 2), the insert providing a reduced coefficient of friction relative to a material from which an outer extent of the collapsible firearm receptacle is made (the insert being plastic, paragraph [0020], and the material of the outer extent being a cotton/wool/polyester/plastic/ rubber, or nylon such that a reduce coefficient can be defined at least between rubber and plastic); and removing at least the barrel of the firearm from the collapsible firearm receptacle (satisfied by normal use of the holster), the reduced coefficient of friction of the insert facilitating removal of the barrel of 
Regarding claims 19 and 20, the cavity already has a shape corresponding to the firearm (see p. [0019] such that the insert 37 does not change or add any thickness or width – instead the insert maintains the already defined thickness and width. See Figure 6 and paragraph [0019-21]. 

Allowable Subject Matter
Claims 13-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/COREY N SKURDAL/               Primary Examiner, Art Unit 3734